Case: 14-40791      Document: 00513475563         Page: 1    Date Filed: 04/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-40791                                  FILED
                                  Summary Calendar                            April 21, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
RANDOLPH BOWDEN,

                                                 Plaintiff-Appellant

v.

STEPHEN SIMS; RAYMOND HENDRIX; DANIEL BATT; GRACELIA
RAMOS; LINDA RICHEY; ROBERT EASON; CALVIN WHEAT; FNU
MANNING, Captain; FNU RAYFORD, Major; FNU RODENBECK, Captain,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:13-CV-891


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Randolph Bowden, Texas prisoner # 1827604, filed a notice of appeal in
this civil action following the district court’s denial of his motion for injunctive
relief and the judgment dismissing the case without prejudice for failure to
prosecute and failure to obey an order. This court must examine the basis of
its own jurisdiction, sua sponte, if necessary. See Mosley v. Cozby, 813 F.2d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40791     Document: 00513475563     Page: 2   Date Filed: 04/21/2016


                                  No. 14-40791

659, 660 (5th Cir. 1987).      A timely notice of appeal is a jurisdictional
requirement in a civil case. Bowles v. Russell, 551 U.S. 205, 214 (2007).
      Bowden’s notice of appeal was not timely. It was not filed within 30 days
of the district court’s order denying injunctive relief or the judgment dismissing
the case. See 28 U.S.C. § 2107(a); FED. R. APP. P. 4(a)(1). Even if Bowden’s
post-judgment motion for time to file objections were considered a motion
under Federal Rule of Appellate Procedure 4(a)(4)(A) that served to suspend
the start of the period for filing a notice of appeal, the district court’s order
denying the motion was entered more than 30 days before the date of Bowden’s
notice of appeal. In light of the untimeliness of Bowden’s notice of appeal, we
lack jurisdiction over this appeal.
      APPEAL DISMISSED.




                                        2